Per Curiam.

Questions of interpretation of contract terms and specifications are not disputes as to questions of fact, and a determination by the United States Army contracting officer under a contract making his decisions on questions of fact binding on the parties is not binding on the plaintiff here, where such determination involved interpretation of written specifications. (U. S. Code, tit. 41, § 322; Pfotzer v. United States, 77 F. Supp. 390; Johnson Contr. Corp. v. United States, 132 F. Supp. 698.) Dismissal of plaintiff’s first cause of action on the ground that the contracting officer’s decision was binding was therefore improper.
The order insofar as it dismisses the first cause of action should be reversed and the motion and cross motion seeking summary judgment with respect thereto denied, with $10 costs to plaintiff.